PER CURIAM.
Appellant seeks review of an adverse final judgment rendered in favor of appel-lee. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment..
In our review of the record we have given due consideration to the applicable appellate principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. Our review of the record reveals that although the testimony is conflicting, there is sufficient evidence to support the findings made and conclusions reached by the trial court. It is not the province of this court to theorize and conjecture as to what evidence could have been adduced, nor are we permitted to invade the province of the trier of facts and determine which evidence we believe. The findings of the trial court, when there is credible evidence in the record to support such findings, will not be disturbed on appeal.1 The rulings of the trial court as to the other issues raised by appellant likewise have a sufficient basis in the record. The judgment appealed is accordingly.
Affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.

. Stoller v. Jaffe, 125 So.2d 310 (Fla.App.1961); Old Equity Life Insurance Company v. Levenson, 177 So.2d 50 (Fla.App.1965).